— Order unanimously modified on the law and as modified affirmed without costs and judgment granted in accordance with the following Memorandum: We agree with Supreme Court’s analysis and conclusion as set forth in its written decision. However, rather than dismissing the complaint seeking declaratory relief, Supreme Court was obligated to make a declaration, even though plaintiff was not entitled to the declaration he sought (see, Hirsch v Lindor Realty Corp., 63 NY2d 878, 881; see also, Lanza v Wagner, 11 NY2d 317, 334; Medical World Publ. Co. v Kaufman, 29 AD2d 859). Consequently, we modify the order to include the declaration that Local Laws, 1989, No. 3 of the Town of Brighton is not unconstitutional and constitutes a valid exercise of power by the Town Board of the Town of Brighton. (Appeal from Order of Supreme Court, Monroe County, Ingraham, J. — Dismiss Complaint.) Present — Denman, P. J., Green, Pine, Lawton and Doerr, JJ.